Title: Orders, 30 August–1 September 1756
From: Washington, George
To: 



Babylon.
[30, 31 August, 1 September 1756]Winchester, Monday, August 30th 1756.

Colonel Washington being inclined upon all occasions to shew his willingness to serve the deserving and industrious men of his Regiment: and at the same time, resolved to punish in the most exemplary manner, all irregularities in the ill-disposed—Takes this method to acquaint the workmen who ordered their pay to be discontinued, when they did not work, in order to prevent counterfeit sickness, and other pretences to avoid this Duty. But as by this means the best as well as worst and idlest men, suffered equally alike; He assures those, who by their constant and steady attachment to the Service, have approved themselves good Soldiers, that he will not only continue their pay for all Days to come, while they are employed on the public works; but will also see at the next payment, that they receive the sums which were deducted at this. And will also do the same justice to those who have hitherto endeavoured, by all idle practices, to

avoid this necessary work—If they will amend their manners, and attend diligently to their duty. And in order to prevent any but lawful Excuses screening them from their Duty—It is hereby ordered—that the Rolls of each Company be regularly called twice a day, as before directed; when the officer is to be present, and inspect narrowly into the matter, to see that no imposition is offered by the Sergeants. As the Sergeants have extraordinary pay for over-looking the men at work, it is expected that they will be diligent in their Duty: Those who are found to be the least remiss, will be punished. They are also to answer for the misbehaviour of the men under their command. The Sergeant-Major is also to attend, to receive the names of the absent and sick men; to search after the first, and conduct the latter to the Hospital, to be examined by the Doctor; who is ordered to receive and enter the names of none without just cause, nor entertain any longer than the nature of the Disorder requires: But immediately upon the cause ceasing which brought them there, to return their names to the Adjutant or Sergeant-major, to be ordered to their work—It is further ordered, when any person under cloak of sickness, lameness, &c. is discovered in the deceit by the Surgeon; that he shall be immediately re-conducted to the Fort, and delivered to the Officer of the Day, who is expressly ordered to give him in the face of all the men, 50 lashes with a cat-and-nine-tails—and set him to work again. This he is also to do with the men who delay to appear at roll-calling, without sufficient excuse; or who shall be idle while present.
The Sergeant or corporal of the Guard is to make his report to the officer of the Day; who is to report that and all occurrences, which happen in his tour of Duty, to the Colonel in writing; in which and in all the foregoing particulars, it is expected that he and the parties concerned, will pay the strictest observation to it. It is also expected the Officers will see the greatest punctuality observed, in following the orders for preventing the men from buying any liquours from any Houses but those appointed—And it is hereby declared, that if any Soldier detects another in committing this crime, he shall upon proof thereof, receive 5/ from such Soldier’s pay, and the Colonels thanks for his good Behaviour: and as precautions will confine the custom to the aforesaid places; it is expected they will sell

only a moderate quantity to each man per day, and that at reasonable rates; as great complaints have been made of the demands for Liquor.
The General court martial ordered yesterday, is not to meet until further Orders.
 

Chichester.
Winchester, Tuesday 31st August, 1756.


 

Damascus.
Winchester, Wednesday 1st September, 1756.

The General court martial to sit, according to the Order of the 29th august—Ensign Milner to sit in the room of Lieutenant Blagg—They are to try all Prisoners that be brought before them.
